                                               '


                                                                  k
                                                                  J
                                                                  . Page 1 of 10
Case 9:20-cv-80147-RLR Document 39 Entered on FLSD Docket 06/26/2020
                                                                           j
                                                                           '
                                                                           l
  KEV IN ANG ILERI                                                         t
  46150 W .W indm illDr.                                                   j
                                                                           '
  M aricopa,AZ 85139                                                   FILED q
                                                                             :
                                                                             BY =pa            oc
  480/433-5653                                                             1
                                                                           ltlh 25 2222
  DefendantPro Se                                                           à
                                                                   k       ANOELA u. Noa.
                                                                   .
                                                                          clzEqx u s ojsv c.
                                                                                           r
                 IN TH E U NITED STATES DISTRICT COU .                    s,D.oF4l.h.-w.
                                                                           :            aa.

               INAND FORTHE DISTRICTOFSOUTHERN FLORID/
                                                                           !
  JA NE KO E                   )                                           l
                                                                           1
                               )                   No.9:20-cv-80147 RLR
                    Plaintiff  )
                               )                                           1
                               )                   MoTloN To Dlàulss #oR
  AMAR CHANDER MAINI,etal      )                   LACK oFPERSONAL 1
                               )                   JURISDICTIO N           i
                                                                           l
  (KevinAngileri)              )                                           I
                               )                                           1
                    Defendants )                                           1
                               )                                           1
                                                                           l
                                                                           i
        Com es now defendantKevin A ngileriand m oves this coud to '
                                                                   dism iss this
                                                                   i       !
  action againsthim uponthe secondamendedcomplaint,Dkt.15,forIwantof
  specific personaljurisdiction.W aldenv Fiore,571U.S.277 (2014),
                                           .
                                                                idiscussed

  below.                                                                   i
                                                                           !
        AIIrecord numericalreferencesbelow are tothedocketentryitthatcited
                                                                           1
                                                                           l
  num berand the page orparagraph ofthatdocum ent.                         j
                                                                           1
        Dated this   -   lQ dayofJune,2020.                                l
                                                                           !
                                                         EVI A NG ILERIl
                                                        D              !
                                                         efendantPro Se;
                         M EM O M N DUM O F PO INTS A ND A UTHO RITIES
                                                                           l
            '



Case 9:20-cv-80147-RLR Document 39 Entered on FLSD Docket 06/26/2020 Page 2 of 10
                                                                  ;
                                                                             j
                                                                             f
                                                                             )
                                                                             (
            FACTS                                                            -
                                                                             1
                                                                             1
                                                                             .
            Plaintil is1'a Iaw student''(15, p.1;paras.2,12),and alsoa fl
                                                                        :neartist,
                                                                        44

                                                                        )
                                                                             l   . d
  and couturier'(M.),withotherbusinessendeavors (M .)1who sues pro se un er
                                                                             1
  a pseudonym''.She claimsa 'lcountry-wide''extortion scheme (15,par
                                                                  l a.1)of
  '

  fraud, defam ation,racketeering,and othertods betw een defendantsh
                                                                   ifrom
                                                                             :
  Canada,Australia,Ohio,Arizona (thisdefendant'sstate ofresidence),and other
  '                                                                          T
  places,arising outofan am orous relationship w ith defendantA m arChander
                                                                    l
  Maini(15,paras.3ff)whichrelationshilwentsouth,resultinginmuch
                                                              $
                                                                derogatory
  inform ation aboutplaintiffbeing placed by him on the internet,thatsàlacious
  m aterialallegedly then republished on Iine by the otherdefendants.TThe

  gravam en ofthe com plaintseem s to be
                              ''Ibl                                          i
                                  ased on inform ation and belief,M ainiisj
                                                                          'determ ined
                        to affectPlaintiffsabilityto marryanothersuitorF'ho isfar
                        richer.sm arter,m ore virtuous,and m ore accom nlished thathe
                        is,, -         -              -                'Il
      15 atpara.45.                                                          !
                                                                             1
  42
            PlaintiffIivesllfull-timeinneitherAustralianortheUnitedStatet''(15,para.
            'sshe has been studying Iaw abroad in the U nited Kingdom sinl
                                                                         ce January
        .                                                                    !
  of2019,as partofa dualdegree program w ith herUnited States Iaw school...
  She is studying to be a trialIawyerin the U.S.and a barristerin the O.K.'' W hile
  itcan be calculated from para.42 in 15 thatshe is28 years old,shelin addition to
  alIofthe above,has done ''scientific research ata university m edicalhospital''
  upon a rare disease,applied fora patentforherinvention. W hen hqrsocialIife
  *

                                                                      l
  11Theseendeavorsincludeapparentlythe mattersin15atpara.1q,i.e.,
  involve-mentin thefashion businessfulltime,towit,ulpllaintiffhad té!cancel
  pressforfourParis FashionW eekshows,Iayoffnumerousmembersofherstaff,
  and delay the launch ofnew products due to the extensive sm earcàm paign''of
  defendants.                                                                t
                                                                             t
                                                                             l

                                                                             L
                                                                             1
                                                                             !
@
    Case 9:20-cv-80147-RLR Document 39 Entered on FLSD Docket 06/26/2020 Page 3 of 10

                                                                      1
                                                                      ,      .

      wentaskew ,she wentto Florida to seek a restraining orderaqainstAm ar
          ChanderMaini(M.)foraIIthedefamatoryandinvasiveactivitysuedùpon. (She
          dpesnotallegetheresultsofthoseproceedings,i.e.,whetherthatothercoud
      tookjurisdictionornot)     .
                                                                             i
                                                                             ;
                                                                             l
                ShehasbeentoAustraliafourtimes,roomedwithacousinwpowasa
      ''Iaw topperatSydney and O xford''and w hile there gained the know l:dge she
      needed to commence marketing 'lbestselling
                                              j  designs (that)(pllaintiff'is now
      knownfordesigning and sellingwholesale'(M.) Theonly Iiquidatedfigure asto
      damagesisin15,para.10,anditappearstohaveoccurredwhileplàintffwasin
          France (see fn.1,above),and asa resultofthefourcancelledfashion shows.
                Now here is italleged thatin Florida Am arChanderMaini's sc6r
                                                                            :
                                                                              ched
          interneteadh campaign began ortookplace (15!para.45). Howevçrsalacious
          Maini'sconduct,importantlyforthismotionbythlsdefendant,plaintijfallegesno
      explicitschem e involving hlm and the otherdefendants,butonly that,given the
      nature ofthe otherdefendants'businesses in generalofre-posting salacious
          information,etc.,thatdlliltisapparent''thatthey(includingthisdefenlantby
          ngme)uallplayed an importantpartinthe llreposting and spreading àfthis
                                                                             :
          maliciousIibel''(M .)                                               i
                None ofthis alleged activi
                                         ty is said to have occurred in southern Florida.
      Sinceonecanaccesstheworldwidewebfrom FloridaaswellMsanywhereelse,
      thedefamationherecouldaswellcould haveoccurredinIowaorIndla,and
      plaintiffsdamageswouldbethesame.Crucially,andjurisdictionallyfatalfor
      plaintiff:she placesin hercomplaintfactsaboutheriniuriesasjurisdiIctionalfacts
      forFlorlda astheforum,despite the premise thatthejurisdictionalinquirymust
      be done w ith respectto the defendant's Iink w ith the chosen forum st
      '
                                                                           ,at
                                                                             e,itbeing
      w ellestablished that
                             llltlheproperfocusofthe 'minimum contacts'inquiryin
                       intentional-tortcasesis'therelationshipamongthedeflndant,the
                       forum ,and the Iitigation.''
                                                                             I
      W aldenv.Fiore,571U.S.277 (2014),quoting Calderv.Jones,465 I
                                                                 U.S.783
          (1984)Iastparagraph ofW alden. Thisdefendantisnotallegedto pave
                ,
                                                                     I done
                                                                   !
          anything insouthernFlorida. HedoesnotIivethereandhasnobukinessor
          otherconnection there. Indeed,there is no allegation to thatend in the
                                                                             l
          qomplaint.                                                         j
                                                                             ,
                                                                             1
                                                                             )
                                                                             -
                                                                             f
                                                                             (
                                                                             l
                                                                             I
                                                                             !
                                                                             1
                                                                  i
                                                                  h Page 4 of 10
Case 9:20-cv-80147-RLR Document 39 Entered on FLSD Docket 06/26/2020
                                                                           f
                                                                           7
         Mostoftheotherdefendants,includingthisdefendant,areall
                                                              r
                                                              j
                                                              Mgedtobe
  persons orentities who re-postdefam atory materialand then offersérvices to
                                                                i
                                                                :
                                                                j
                                                                '
  remove it. (15,paras.6O . W hile onthe meritsthisdefendantdeni'
                                                                psany
                                                                !
  involvementorknowledge ataIIofthisactivity,he need notgothroujh atrialor
                                                                           !
  disposition on the m erits in Florida. This court,sitting in the State ofl
                                                                           rFlorida,
                                                                           l
  simplyhasno personaljurisdiction ofthis defendantasto the actsalleged,
  w hich,as noted,are noteven alleged to have occurred in Florida. This

  defendantdoesnotIive in Florida andhas notdone businessthere (!
                                                                a question
  forgeneraljurisdictionin anyevent, and notthe subjectofthismotioi
                                                                  p).
                                                                  l
       The complaintnowhere allegesjustwhatitisthatthisdefendànt  1 did in
                                                                  !
  Florida,orwhatanyotherdefendantdid,orintendedtooccur,inFlojda,other
                                                            I
  thantojustallege generalcollaboration bythe sundry defendantswi1
                                                                 lh Mainia)in
                                                              .

  thefudherpublicationofthedefamationandb)chargingforspeciouy
                                                            Iservices
  said to be able to rem ove the defam ation,republished orotherwise.

  Wheneverplaintiffmentionsthis defendant's nam e in the compl
                                                             aint,Ishemakes
                                                                   I
  sure the readerknows thathe has a priorfelony conviction,a convicjion,she will
                                                             1
  concede,occurredyearsearlierandwithoutregardto herpresentpkedicament,
                                                                           l
  and,itis noted at15,para.23,a conviction she wrongly describes. This
                                                                  1
  defendantstandsconvicted bustnotforthe seamy crime alleged (M 1). See also
                                                                           l
                                                                           .
  15 at6,57(b),qeferenceto defendantasa l'parolee.'' Thisdefendatthas never

  beenonfederalparoleoranyotherkindofparol
                                         e.                                I
                                                                           t
                                                                           1
                                                                           !
                                                                           !
                                                                       i
                                                                       q
Case 9:20-cv-80147-RLR Document 39 Entered on FLSD Docket 06/26/2020
                                                                  (  Page 5 of 10
                                                                       (
                                                                       l
                                                                       -
        TheSupreme CourthassettledthejurisdictionalissueinthisJ11efendant,s      .




                                                             I
  favor.See W aldenv.Fiore,571U.S.277 (2014),infra.The courtS ustdismiss.
                                                                       !
                                                                       '
  II.   STANDARD oF REvlEw                                             1
                                                                       i
                                                                       1
        To survive a 12(b)(6)motionforfailureto state a claim,a complaintm ust
                                                                       !
  meetthe requirementsofRule 8(a)(2).Rule 8(a)(2)requires a ''shod and plain
  statementofthe claim showingthatthe pleaderisentitled to reliet''ào thatthe
  defendanthas a ''fairnotice ofw hatthe...claim is and the grounds upon w hich it
                                                                       I
  rests.''BellAtl.Corn.v.Twomblv,550 U.S.544,555 (2007)(quotinj Conlevv.
                                                                       I
  G ibson                                                              t
         ,   355 U.S.41,47 (1957)).                                    j
                                                                       :
        Although a com plaintattacked forfailure to state a claim doeslnotneed
                                                                       I
  detailedfactualallegations,thepleader'sobligationtoprovidetheg/Ioundsfor
                                                                       l
  reliefrequires'dmorethanIabelsandconclusions,andaformulaicrep
                                                              1
                                                                itationof
  the elementsofa cause ofactionwillnotdo.''Twomblv,550 U.S.ai555 (internal
                                                                1
                                                                1
  citationsomitted).Thefactualallegationsofthe complaint'mustbe su
                                                                I fficientto
                                                                       I
  raise a rightto reliefabove aspeculative level.M .Rule8(a)(2)llrequiresa
  'showing',ratherthanablanketassedion,ofentitlementto relief.F lthoutsome
                                                                       i
  factualallegation in the com plaint,itis hard to see how a claim antc6uld satisfy
                                                                       i
                                                                       $
  the requirem entofproviding notonly dfairnotice'ofthe nature ofthe claim ,but

  also dgrounds'on whichthe claim rests.''M .,citing 5C.W richt& A.Miller.
  FederalPracticeand Procedure 1202,pp.94,95 (3d ed.2004).
è
    Case 9:20-cv-80147-RLR Document 39 Entered on FLSD Docket 06/26/2020 Page 6 of 10

                                                                          5 .

                The Rule 8 pleading standard demands more than ldan unadoined,the-
                                                                          I
          defendant-unlaMully-harmed-me-accusation.''Ashcroqv.Inbal,12i1 S.Ct.1937,
          1949 (2009)(                                               i
                     citing Twomblv,550 U.S.at555).A complaintthatoffqrs nothing
      '
                                                                            l
      m ore than naked assertions w illnotsuffice. To survive a m otion to dism iss,a
                                                                            :
      complaintmustcontainsufficientfactualmatter,which,ifaccepted àstrue,states
                                                                    I
                                                                    i
      a claim to reliefthatis ''plausible on its face.'' Icbal,129 S.Ct.at1949.

                Here there are insuïcientfacts as a m atterofIaw to enable tiis coud to
                                                                            )
      takejurisdidion ofthis defendant.                                     i
                                                                            i
          111                                                               l
           .    DISCUSSIO N                                                 j
                             A. InW aldenv.Fiore,571U.S.277 (2014),the élourtheld
                     thata                                                  !
                                                                            j
                                                                            l
      federalcourtinNevadaIackedspecificpersonaljurisdictionovercla!
                                                                   imsthat
          Nevada residents broughtagainsta Georgia police officer. The offiberhad
                                                                            l
                                                                            !
      seized$97,000incashfrom them intheAtlanta,Georgia,airport,wpenthey
                                                                            i
      were ona Iayoverawaiting a flightto LasVegasfollowing atripto Pùerto Rico.
                                                                     1
      The Courtfound no specific personaljurisdiction                i
                                                         .
                                                                     1
                 l'ITlh                                              1
                           e plaintiffcannotbe the only Iink between the deferdantand the
                     forum.Rather,itisthedefend-ant'sconductthatmustkethe
                     necessaryconnectionwiththeforum state.''        à
                                                                            l
      M .,at285.                                                            i
                      B.     Nowhere is this defendantm entioned by nam e ai causing any
                                                                            t
                                                                            -
                                                                            $
      actorharm intheclaimsforreliefmadeastohim (15,ClaimsFourqhrough
                                                                            !
      Twelve).These claimsare made collectively againstthe groupsdejcribed by
                                                                            l
                                                                            i
                                                                            l
                                                                             I
%
    Case 9:20-cv-80147-RLR Document 39 Entered on FLSD Docket 06/26/2020
                                                                      t Page 7 of 10
                                                                             I
                                                                             t
      plaintiffusing collective nouns,and including defendant. Som ethingjm ore
                                                                             1
                                     .                                       L
      specificastodefehdantmustbeallegedsincethisisnotaclassactqon.
                                                                             )
                                                                             '
                  C.      The Ionejurisdiction allegation is atl5,para.33:
                          ISA IIDefendants  aresubjectto personaljurisdictionin this
                  judicialdistrictbecause theirconduct ..emanatesfrori a
                  conspiracythatisdirected,overseen,anddrivenbythe!Iistof
                  Bashing W ebsites(one ofthq collectives)owned by Defendants
                  (including)MichaelSchern (anArizona realestateattoriey)and
                  KevinAngileri. Inaddition,personaljurisdiction isapp/opriateover
                  thoseDefend-dantsengagedinthe miningorpersonaltinformation
                     (abouj Plaintiff'ssocialmediaprofiles...land)baselujon
                  inform ation and belief, they sellthatcontentto otherw ebsl
                                                                          I tes and
                  m   ine Florida residents'personalidentifying information1 .   ''
                                                                1
      supposedlyincludingplaintil. Insum,defendantsareaccusedofgj
                                                                knerally
      doing business on the internet                                         !
                                         ,   regardlessoftheintegritytheirbusinI
                                                                               #ss,which
                                                                             I
      cam e to harm plaintiffin Florida. Plaintiffdoes notallege thatdefendants

      targeted herin Florida'
                            ,éee W alden v.Fiore,sunra.

                  D.      As to her RICO claim s,plaintiffat 15,para.35,alleges that
                                                                             1
      her                                                                    1
                                                                             I
      complaintis                                                            1
                                                                             1
                                                                             I
                                                                             1
                       S'su#icientto conferpersonaljurisdiction underRIçO when
                  Defendantts)injurets)a Plaintiffthrough activitiespurpdselydirected
                  atresidentsoftheforumstate.'                         (
            She does notsay w hat,w hy orw hetherdefendant's actions arle specifically
      directed atFlorida,orm ore im portantly,w hatthis defendant did there to
      Co nve ne
                                                                  - Page 8 of 10
                                                                  t
Case 9:20-cv-80147-RLR Document 39 Entered on FLSD Docket 06/26/2020

                                                                       :
                                                                       !
  herforum there.TheverypurposeoftheMainidefainationwould01)Iymake
                                                                       '
                                                                       g
  sense ifitwasto beworldwideand notjustinsouth Florida. Itisnotexplained in
                                                               l
  th                                                           l
    e complainthow a solelyIocalcourseofdefamationcausesthe cqncellation of
                                                                       l
  a French fashion show                                                l
                                                                   l
               E.    The acts of,orimpactupon,plainti# are notthejurisdictional
  nexus constitutionally required.

               1W eIIestablished principlesofpersonaljurisdiction are pu#icientto
               decide this case. The properfocus ofthe 'm inim um coitacts'inquiry
               in intentional-tod cases is dthe relationshin am onc the dèfendant,the
              forum and the Iitigation.,,               -      ---     i
                   ,



  W alden v.Fiore,571U.S.277 (2014),quoting Calderv.Jones,4654U.5.783
                                                             I
  (1984),Iastparagraph ofW alden.                            1
               F.    The courtin W alden v.Fiore referenced exactly the type oftort
                                                                     1
                                                                       1
  atbarhere.

               ''Respondentswarnthatifwedecidepetitionerlacksmirimum
               contactsinthiscase,itwillbringaboutunfairnessincajeswhere
               intentionaltortsarecommittedviatheInternetorotherylectronic
               means...(c ereiteratethatthelminimum contacts'inguiry
               principallyprotectstheIibedyofthenonresidentdefendjnt,notthe
               interests ofthe plaintiffW orld-W ide V olksw acen Corn.v.W oodson,
              444 U S.186,291-2 (1980).                                l
  W aldenv.Fiore,571U.S.277atfn.9.Thefootnoteconcludedthatinotbefore
  the courtwas anydlvirtualpresence'',butinthiscase,even thatpresince
                                                                 l
                                                                      isnot
                                                                       1
  alleged.                                                             !
                                                                       f
  Iv.   co Ncuuslo N                                                   ë
                                                                       )
                                                                       1
        W alden v.Fiore is dispositive. Plaintil's complaintagainstthià defendant
      '

                                                                             '
                                                                             !
i
    Case 9:20-cv-80147-RLR Document 39 Entered on FLSD Docket 06/26/2020
                                                                      1  Page 9 of 10
                                                                             r
                                                                             I
                                                                             1
                                                                             -
                                                                             1
                                                                  1
      mustbe'dismissedforwantofspeci
                                   ficpersonaljurisdictioninthisFlàridadistrict
                                                                             t
      coud.Plainti
                 semphasi
                        zeshergenerallnjuri
                                          eseverywhere,andnotldefendant'
                                                                       s
      i                                                                      !
          nvolvementwiththis coud'sstate. She may have genuine injuries,lbutshe
                                                '

                                                                             )
      cannotpickjustanywhere to sue a defendant.                             1
                                                                             1
               Datedthisî1dayofJune,2020                                     l
                                                                             i

                                                            /
                                                             '
                                                                             !
                                                        - KEV IN A N ILER IE
                                                          Defendant Pro Sei.


                                                                             l
                                                                             1
                                  CERTIFICATE OF SERVICE                     l
                                                                             !
                                                                             ;
               A Copy ofthe foregoing pleading m ailed this date by firstclas:1m ailto
                                                                             :
                                 Boxholder/R esident                         '
                                 A ka Jane Koe                               :
                                  7750 O keechobee Blvd.,Ste.                1
                                 W estPalm Beach,FL 33411                    j
                                  '
                                              and electronically to          $
                                  Ianekoelitinationa icloud.com              1
                                                                             t
                                                                  $%

                                                                             j'
  Case 9:20-cv-80147-RLR Document 39 Entered on FLSD Docket 06/26/2020 Page 10 of 10
34.15 S .M cclintock Dr.,Suito 112 '

Tel'l-
     kpe,.
         i3.7-t'
               l5282




                                               C hcrk (;?'tlooï-v
                                                            fc((fr
                                                                 -clLt
                                                                     litJ1
                                                                         'n(
                                            gwu.
                                               l(-).Cûqe'rs                            ,




                                              tlnët (ût)ry.FhotJ5e
                                              -
                                               4:1 clfm yyl
                                               .
                                                          's si rcr..l-
                                               cotlrà-rcôrm z
                                                   7W6J'
                                                       : j1/0 btat-
                                                                  b,Mû&l'
                                                                        i
